DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/10/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Reasons for Allowance
The following are Examiner’s reasons for allowance:
Closest art is Zelewski (Cleveland Clinic. Pharmacotharepy Update, 2000, 3(4), 1-3).  Art teaches Dofetilide as an antiarrhythmic agent and describes a dosing protocol and elements that are to be considered when determining a maintenance dose.  Art teaches 72 hours as time required to reach steady state.  Zelewski represents the state of the art with regards to achieving a steady state.  Art differs from the instant claims in that the instant claims are directed to a dosing protocol that achieves steady state in 24 hours via a method that encompasses administering a first dose intravenously.  One skilled in the art would not have found it obvious to administer dofeltilide intravenously.  As stated in the FDA letters submitted by the applicant on 2/10/22 there is great concern regarding safety of dofeltilide and initiation has only been approved via oral administration in a hospital setting.

Conclusion
Claims 1-11 and 21-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628